DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1, 5, 8, 10 and 12-13 are objected to because of the following informalities:

Regarding to claims 1 and 8, please replace a “;” with a colon ":" after comprising in order to clearly identify the preamble of the claim and the body of the claim.

Claims 5, 10 and 12 recite the acronym “LTE” without initially defining what it stands for.  

Claim 13 recites “A method for communicating a wireless and wireline signal, the method comprising:”.  Thus, for clarity, the claim is objected to because the preamble should include a radio access node, first user terminal, and/or second user terminal in the preamble so that it is clear what is performing the method.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath et al. (Pub. No.: US 20030012308), hereinafter Sampath, in view of Lu et al. (Pub. No.: US 20160249370), hereinafter Lu, and further in view of Chen  et al. (Pub. No.: US 20080159421), hereinafter Chen.   


With respect to claim 1, Sampath teaches A radio access node comprising, 
a wireless interface that receives a wireless signal ([0047], The subscriber unit includes a front end processor 410 coupled to receive a signal from an antenna 400 on a bus 401 to generate a slot on a bus 411…); 
a demodulator coupled to the wireless interface, the demodulator generates an analytic signal from the wireless signal by sampling the wireless signal at a first sampling rate ([0047], the response estimator 430 receives the slot and performs a 1024 point Fast Fourier Transform (FFT) using a sampling rate of 2.268 MHz to produce 1024 tones); 
an interpolator coupled to receive the analytic signal, the interpolator generates an interpolated signal by interpolating the analytic signal ([0057], The adaptive interpolator 440 receives the training channel responses and interpolates the training channel responses to generate the data channel responses); 
a frequency-scaling buffer coupled to receive the interpolated signal, the buffer stores a plurality of sampled symbols within the interpolated signal and subsequently bursts the stored plurality of sampled symbols across a plurality of time slots ([0054], The back end processor 460 equalizes the data tones of the slot on the bus 411 using the channel estimate on the bus 441, performs common amplitude and phase error correction and decodes the signal to produce the transmitted information on the bus 461).

Sampath does not explicitly teach at a second sampling rate, the second sampling rate being higher than the first sampling rate.  

However, Lu teaches at a second sampling rate, the second sampling rate being higher than the first sampling rate ([0009], an intermediate frequency signal from the second network node, which intermediate frequency signal has been converted by the second network node from a high frequency signal having a frequency higher than the frequency of the intermediate frequency signal, and converting the intermediate frequency signal to a low frequency signal having a frequency lower than the frequency of the intermediate frequency signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lu, at a second sampling rate, the second sampling rate being higher than the first sampling rate, into the teachings of Sampath, in order to provide high transmission capacity, low transmission losses and low latency sensibility (Lu, [0007]).

The combination of Sampath and Lu does not explicitly teach to generate a frequency-scaled time-duplexed signal used for wireline communication, a digital-to-analog converter that converts the frequency-scaled time-duplexed signal into an analog frequency-scaled time-duplexed signal; and a wireline interface that transmits the analog frequency-scaled time-duplexed signal on a wireline link.

However, Chen  teaches to generate a frequency-scaled time-duplexed signal used for wireline communication ([0005], An Inverse Fast Fourier Transform (IFFT) performs a frequency-to-time conversion of the frequency-domain vectors), a digital-to-analog converter that converts the frequency-scaled time-duplexed signal into an analog frequency-scaled time-duplexed signal ([0005], A digital-to-analog converter (DAC) then converts the digital information to an analog signal for transmission (i.e., a transmit signal)); and a wireline interface that transmits the analog frequency-scaled time-duplexed signal on a wireline link ([0005], The signal for transmission can then be transmitted by a transmitter, by either a wireline).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, to generate a frequency-scaled time-duplexed signal used for wireline communication, a digital-to-analog converter that converts the frequency-scaled time-duplexed signal into an analog frequency-scaled time-duplexed signal; and a wireline interface that transmits the analog frequency-scaled time-duplexed signal on a wireline link, into the teachings of Sampath and Lu, in order for reducing a peak-to-average ratio of a signal (Chen, [0002]).

With respect to claim 2, Sampath teaches a mode controller that in one of a plurality of modes ([0074], diversity mode).

With respect to claim 3, Sampath teaches wherein the node operates in a downlink mode for a first period of time and an uplink mode for a second period of time ([0074], In spatial multiplexing mode).

With respect to claim 3, Sampath teaches wherein the node operates in a downlink mode for a first period of time and an uplink mode for a second period of time ([0074], In spatial multiplexing mode).

With respect to claim 13, Sampath teaches A method for communicating a wireless and wireline signal, the method comprising: 
receiving a wireless signal ([0047], The subscriber unit includes a front end processor 410 coupled to receive a signal from an antenna 400 on a bus 401 to generate a slot on a bus 411…); 
demodulating the first signal to an analytic signal by sampling the first signal at a first sampling rate ([0047], the response estimator 430 receives the slot and performs a 1024 point Fast Fourier Transform (FFT) using a sampling rate of 2.268 MHz to produce 1024 tones); 
generating a interpolated signal by interpolating the analytic signal ([0057], The adaptive interpolator 440 receives the training channel responses and interpolates the training channel responses to generate the data channel responses);
scaling the frequency of the interpolated signal across a plurality of time ([0054], The back end processor 460 equalizes the data tones of the slot on the bus 411 using the channel estimate on the bus 441, performs common amplitude and phase error correction and decodes the signal to produce the transmitted information on the bus 461).
Sampath does not explicitly teach at a second rate, the second rate being faster than the first rate.  

However, Lu teaches at a second rate, the second rate being faster than the first rate ([0009], an intermediate frequency signal from the second network node, which intermediate frequency signal has been converted by the second network node from a high frequency signal having a frequency higher than the frequency of the intermediate frequency signal, and converting the intermediate frequency signal to a low frequency signal having a frequency lower than the frequency of the intermediate frequency signal).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lu, at a second rate, the second rate being faster than the first rate, into the teachings of Sampath, in order to provide high transmission capacity, low transmission losses and low latency sensibility (Lu, [0007]).

The combination of Sampath and Lu does not explicitly teach to generate a frequency-scaled time-duplexed signal; converting the frequency-scaled time-duplexed signal into an analog frequency-scaled time-duplexed signal; transmitting the analog frequency-scaled time-duplexed signal onto a wireline link; receiving the analog frequency-scaled time-duplexed signal from the wireline link; converting the analog frequency-scaled time-duplexed signal to a frequency-scaled digital signal; generating a plurality of descaled symbols from the frequency-scaled digital signal; converting the plurality of descaled symbols to an analog signal; and transmitting the analog signal on a wireless link by modulating the analog signal on a selected carrier signal.

However, Chen  teaches to generate a frequency-scaled time-duplexed signal; converting the frequency-scaled time-duplexed signal into an analog frequency-scaled time-duplexed signal ([0005], An Inverse Fast Fourier Transform (IFFT) performs a frequency-to-time conversion of the frequency-domain vectors); transmitting the analog frequency-scaled time-duplexed signal onto a wireline link ([0005], The signal for transmission can then be transmitted by a transmitter, by either a wireline). receiving the analog frequency-scaled time-duplexed signal from the wireline link ([0118], data transmission applications, such as transmitting data via a wireline media, such as a wideband coaxial cable, twisted-pair telephone wire); converting the analog frequency-scaled time-duplexed signal to a frequency-scaled digital signal ([0025], Data source 102 can be coupled to serial to parallel converter 104, which receives a serial stream of data bits and outputs parallel streams of data bits, wherein the variable N can be used to represent the number of parallel streams); generating a plurality of descaled symbols from the frequency-scaled digital signal ([0005], An Inverse Fast Fourier Transform (IFFT) performs a frequency-to-time conversion of the frequency-domain vectors); converting the plurality of descaled symbols to an analog signal ([0025]); and transmitting the analog signal on a wireless link by modulating the analog signal on a selected carrier signal ([0005]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, to generate a frequency-scaled time-duplexed signal; converting the frequency-scaled time-duplexed signal into an analog frequency-scaled time-duplexed signal; transmitting the analog frequency-scaled time-duplexed signal onto a wireline link; receiving the analog frequency-scaled time-duplexed signal from the wireline link; converting the analog frequency-scaled time-duplexed signal to a frequency-scaled digital signal; generating a plurality of descaled symbols from the frequency-scaled digital signal; converting the plurality of descaled symbols to an analog signal; and transmitting the analog signal on a wireless link by modulating the analog signal on a selected carrier signal, into the teachings of Sampath and Lu, in order for reducing a peak-to-average ratio of a signal (Chen, [0002]).

With respect to claim 17, this claim recites the node of claim 6, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the node of claim 7, and it is rejected for at least the same reasons.

With respect to claim 19, the combination of Sampath, Lu, and Chen teaches the method of claim 13.  The combination of Sampath does not explicitly teach the wireline link comprises a twisted pair.

However, Lu teaches the wireline link comprises a twisted pair ([0068], a twisted pair wire).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lu, the wireline link comprises a twisted pair, into the teachings of Sampath, in order to provide high transmission capacity, low transmission losses and low latency sensibility (Lu, [0007]).

With respect to claim 20, the combination of Sampath, Lu, and Chen teaches the method of claim 13.  The combination of Sampath does not explicitly teach a optical fiber connection.

However, Lu teaches a optical fiber connection ([0084]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Lu, a optical fiber connection, into the teachings of Sampath, in order to provide high transmission capacity, low transmission losses and low latency sensibility (Lu, [0007]).

Claims 6-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, in view of Lu, in view of Chen,  and further in view of Spagnolini (Pub. No.: US 20180351601), hereinafter Spagnolini.   

With respect to claim 6, the combination of Sampath, Lu, and Chen teaches the node of claim 1.  The combination of Sampath, Lu, and Chen does not explicitly teach wherein the wireless signal is a 5G cellular signal.

However, Spagnolini teaches wherein the wireless signal is a 5G cellular signal ([0116], forecasted in 5G systems);

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Spagnolini, wherein the wireless signal is a 5G cellular signal, into the teachings of Sampath, Lu, and Chen, in order to improve services to the end-users by carrier aggregation and multiple air-protocols (Spagnolini, [0012]).

With respect to claim 7, the combination of Sampath, Lu, and Chen does not explicitly teach wherein the wireless signal is a frequency division multiplexed signal.

However, Spagnolini teaches wherein the wireless signal is a frequency division multiplexed signal ([0098]);

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Spagnolini, wherein the wireless signal is a frequency division multiplexed signal, into the teachings of Sampath, Lu, and Chen, in order to improve services to the end-users by carrier aggregation and multiple air-protocols (Spagnolini, [0012]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, in view of Chen.   

With respect to claim 8, Sampath teaches A wireline-to-wireless access node comprising; 
a frequency-descaling buffer coupled to receive the frequency-scaled digital signal, the frequency-descaling buffer stores a plurality of symbols within the frequency-scaled digital signal and subsequently outputs descaled samples at a first continuous rate ([0054], The back end processor 460 equalizes the data tones of the slot on the bus 411 using the channel estimate on the bus 441, performs common amplitude and phase error correction and decodes the signal to produce the transmitted information on the bus 461); and 
a wireless interface coupled to receive the descaled analog signal, the wireless interface modulates the descaled analog signal to a selected channel carrier frequency and transmits the modulated analog signal on a wireless link ([0047], The subscriber unit includes a front end processor 410 coupled to receive a signal from an antenna 400 on a bus 401 to generate a slot on a bus 411…).

Sampath does not explicitly teach a wireline interface that receives a frequency-scaled time-duplexed signal; an analog-to-digital converter coupled to the wireline interface, the analog-to-digital converter converts the frequency-scaled time-duplexed signal to a frequency-scaled digital signal; a digital-to-analog converter coupled to receive the outputted samples, the digital-to-analog converter converts the descaled samples to a descaled analog signal at the first continuous rate.

However, Chen  teaches a wireline interface that receives a frequency-scaled time-duplexed signal ([0118], data transmission applications, such as transmitting data via a wireline media, such as a wideband coaxial cable, twisted-pair telephone wire); an analog-to-digital converter coupled to the wireline interface, the analog-to-digital converter converts the frequency-scaled time-duplexed signal to a frequency-scaled digital signal ([0025], Data source 102 can be coupled to serial to parallel converter 104, which receives a serial stream of data bits and outputs parallel streams of data bits, wherein the variable N can be used to represent the number of parallel streams); a digital-to-analog converter coupled to receive the outputted samples, the digital-to-analog converter converts the descaled samples to a descaled analog signal at the first continuous rate ([0025], Data source 102 can be coupled to serial to parallel converter 104, which receives a serial stream of data bits and outputs parallel streams of data bits, wherein the variable N can be used to represent the number of parallel streams…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Chen, a wireline interface that receives a frequency-scaled time-duplexed signal; an analog-to-digital converter coupled to the wireline interface, the analog-to-digital converter converts the frequency-scaled time-duplexed signal to a frequency-scaled digital signal; a digital-to-analog converter coupled to receive the outputted samples, the digital-to-analog converter converts the descaled samples to a descaled analog signal at the first continuous rate, into the teachings of Sampath, in order for reducing a peak-to-average ratio of a signal (Chen, [0002]).

With respect to claim 11, Sampath teaches a mode controller that in one of a plurality of modes ([0074], diversity mode).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sampath, in view of Chen,  and further in view of Spagnolini.

With respect to claim 9, the combination of Sampath and Chen teaches the node of claim 8.  The combination of Sampath and Chen does not explicitly teach wherein the wireless signal is a 5G cellular signal.

However, Spagnolini teaches wherein the wireless signal is a 5G cellular signal ([0116], forecasted in 5G systems);

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Spagnolini, wherein the wireless signal is a 5G cellular signal, into the teachings of Sampath and Chen, in order to improve services to the end-users by carrier aggregation and multiple air-protocols (Spagnolini, [0012]).

Allowable Subject Matter

Claims 4-5, 10, 12,  and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20180294903 A1; “Goodman”, ([0244])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469